DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1, 12 & 17 recite, in part, a method comprising receiving a user indication of an unknown verbal communication; displaying a potential unknown word list to the user, wherein the potential unknown word list includes words corresponding to verbal communications that occurred prior to receiving the user indication of the unknown verbal communication; identifying that a word is selected from the potential unknown word list; and generating, in response to identifying that the word is selected from the potential unknown word list, additional information associated with the selected word.
As set forth in MPEP 2106.04(a)(2)(III) The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. 
The examiner respectfully points out that the method as recited in claim 1 comprising mental processes that can be performed using human mind with a pen and paper. 
For example, a human mind of a presenter is able to receive an indication such as “I do not understand the word “ASAP” from a person (i.e., a user indication of an unknown verbal communication). The presenter could write a list of potential words on paper including the words “ASAP” & “MLB” for displaying, wherein “ASAP” & “MLB” are communication words occurred prior to receiving the expression “I do not understand the word MLB” (i.e., displaying a potential unknown word list to the user, wherein the potential unknown word list includes words corresponding to verbal communications that occurred prior to receiving the user indication of the unknown verbal communication). The presenter’s human mind is able to identify that “ASAP” is selected from the list by the person (i.e., identifying that a word is selected from the potential unknown word list), and “as soon as possible” is written down to the paper by the presenter with a pen (i.e., generating, in response to identifying that the word is selected from the potential unknown word list, additional information associated with the selected word).   
The claims further recite one or more computer processors and one or more computer readable storage media. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  
Claims 1, 12 & 17 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Dependent claims 2-11, 13-16 & 18-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 8, the step of determining that a threshold number of users selected the same word from their respective potential unknown lists; and in response to determining that the threshold number of users selected the same word from their respective potential unknown word lists: indicating to a speaker the unknown verbal communication was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, 13-14 & 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, there is insufficient antecedent basis for limitation the user (line 4) in the claim.

Regarding claim 2, it is unclear whether the potential unknown word list includes words corresponds to verbal communications that occurred within a predetermined time period from receiving the user indication as recited, or verbal communications that occurred prior to receiving the user indication as recited in claim 1.
For at least the reasons as noted, the feature of claim 2 is considered as optional.

Regarding claim 3, it is unclear whether the potential unknown word list includes a predetermined number of words as recited, or the potential unknown word list includes words as recited in claim 1.
For at least the reasons as noted, the feature of claim 3 is considered as optional.

Regarding claim 5, limitation the word references to a word in claim 1 and a word in claim 4. It is unclear which one is being referenced;

Regarding claim 6, 
1.	It is unclear whether verbal communications that occurred prior to receiving the user indication that are not included in any of the presentation materials as recited, or prior to receiving the user indication of the unknown verbal communication as recited in claim 1. For at least the reasons as noted, the feature of claim 6 is considered as optional;
2.	If claim 5 is incorporated into claim 1, it is unclear whether the likelihood of unfamiliarity of a word with respect to the user is 
further based, at least in part, on: comparing the words corresponding to the verbal communications that occurred prior to receiving the user indication of the unknown verbal communication with words included in any presentation materials as recited or 
is based, at least in part, on a number of times other users selected the word from other potential unknown word lists as recited in claim 5.

Regarding claim 7, it is unclear whether the potential unknown word list is filtered to include only those words corresponding to verbal communications that have particular parts of speech as recited or the potential unknown word list includes words corresponding to verbal communications that occurred prior to receiving the user indication of the unknown verbal communication as recited in claim 1. For at least the reasons as noted, the feature of claim 7 is considered as optional.

Regarding claim 8, 
1.	The claim recites limitations respective potential unknown lists and respective potential unknown word lists. It is unclear whether these lists are the same or different;
2.	As recited in claim 1, the step of receiving a user indication of an unknown verbal communication indicates an action, i.e., a user indication, is received, wherein the action indicates a meaning, e.g., an unknown verbal communication. Claim 8 further recites the step of indicating to a speaker the unknown verbal communication. It is unclear how to indicate the action meaning to a user, i.e., a speaker, without performing any action. 

Regarding claim 13, 
1.	It is unclear whether the potential unknown word list includes a predetermined number of words as recited, or the potential unknown word list includes words as recited in claim 12;
2.	It is unclear whether the potential unknown word list corresponds to verbal communications that occurred within a predetermined time period from receiving the user indication as recited, or verbal communications that occurred prior to receiving the user indication as recited in claim 12.
For at least the reasons as noted, the feature of claim 13 is considered as optional.

Regarding claim 14, it is unclear whether the potential unknown word list includes a predetermined number of words as recited, or the potential unknown word list includes words as recited in claim 12.
For at least the reasons as noted, the feature of claim 14 is considered as optional.

Claims 18 & 19 include features analogous to claims 2 & 3. Claims 18 & 19 are rejected for at least the reasons as noted with regard to claims 2 & 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 12-14 & 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SHENOY [US 10,896,295 B1].

Regarding claims 1, 12 & 17, SHENOY teaches a computer system for a user to generate information associated with unknown verbal communications, comprising: 
one or more computer processors (SHENOY, Col. 45-Lines 6[Wingdings font/0xE0]17); 
one or more computer readable storage media (SHENOY, Col. 45-Lines 6[Wingdings font/0xE0]17); 
computer program instructions (SHENOY, Col. 45-Lines 52[Wingdings font/0xE0]54); 
the computer program instructions being stored on the one or more computer readable storage media for execution by the one or more computer processors; and the computer program instructions including instructions to (SHENOY, Col. 45-Lines 52[Wingdings font/0xE0]54) perform a computer-implemented method for generating information associated with unknown verbal communications. 
The computer-implemented method as taught in SHENOY reads on claims 1, 12 & 17 as shown below.


CLAIMS 1, 12 & 17	
A computer-implemented method for generating information associated with unknown verbal communications, comprising: 
receiving a user indication of an unknown verbal communication; 



displaying a potential unknown word list to the user, wherein the potential unknown word list includes words corresponding to verbal communications that occurred prior to receiving the user indication of the unknown verbal communication; 


identifying that a word is selected from the potential unknown word list; and

generating, in response to identifying that the word is selected from the potential unknown word list, additional information associated with the selected word.

SHENOY 
A computer-implemented method for generating information associated with unknown verbal communications, comprising: 
sending a messaging conversation is an action received by a user, wherein the message conversation includes unfamiliar terms (SHENOY, Col. 22-Lines 46[Wingdings font/0xE0]48 & Lines 57[Wingdings font/0xE0]62); 
a set of unfamiliar terms 440 & 450 is displayed to the user as shown in FIG. 4B (SHENOY, Col. 28-Lines 35[Wingdings font/0xE0]39), wherein unfamiliar terms 440 & 450 corresponds to the context of a series of messages exchanged prior to receiving the sending messaging conversation (SHENOY, Col. 25-Lines 31[Wingdings font/0xE0]60);  
 selected unfamiliar terms 440 is determined (SHENOY, Col. 28-Lines 20[Wingdings font/0xE0]26); 
in response to the selection of unfamiliar terms 440, additional information associated with the selected unfamiliar terms 440 is generated and displayed (SHENOY, Col. 28-Lines 20[Wingdings font/0xE0]37).

 

Regarding claims 2 & 18, the feature as recited, i.e., verbal communications that occurred within a predetermined time period from receiving the user indication, is optional as detailed in the 35 USC § 112(b). Therefore, whether SHENOY discloses the feature of claim 2, SHENOY still reads on the claimed invention.

Regarding claims 3 & 19, the feature as recited, i.e., the potential unknown word list includes a predetermined number of words, is optional as detailed in the 35 USC § 112(b). Therefore, whether SHENOY discloses the feature of claim 2, SHENOY still reads on the claimed invention.

Regarding claim 4, SHENOY further teaches the step of ordering the words included in the potential unknown word list based on a likelihood of unfamiliarity of a word with respect to the user (SHENOY, Col. 25-Lines 4[Wingdings font/0xE0]60).

Regarding claim 5, SHENOY further teaches that the likelihood of unfamiliarity of a word with respect to the user is based, at least in part, on a number of times other users selected the word from other potential unknown word lists (SHENOY, Col. 31-Lines 9[Wingdings font/0xE0]34).

Regarding claim 6, if claims 5 & 4 are incorporated into claim 1, the feature of claim 6 is optional as detailed in the 35 USC § 112(b). Therefore, whether SHENOY discloses the feature of claim 6, SHENOY’s teaching still reads on claim 6. 

Regarding claim 7, the feature as recited is optional as detailed in the 35 USC § 112(b). Therefore, whether SHENOY discloses the feature of claim 7, SHENOY’s teaching still reads on claim 7. 

Regarding claim 13, the features as recited are optional as detailed in the 35 USC § 112(b). Therefore, whether SHENOY discloses the feature of claim 13, SHENOY still reads on the claimed invention.

Regarding claim 14, the features as recited are optional as detailed in the 35 USC § 112(b). Therefore, whether SHENOY discloses the feature of claim 14, SHENOY still reads on the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-11, 15-16 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over SHENOY [US 10,896,295 B1] in view of Well-Known Instances in the Specification.

Regarding claim 8, SHENOY does not teaches the steps of determining that a threshold number of users selected the same word from their respective potential unknown lists; and in response to determining that the threshold number of users selected the same word from their respective potential unknown word lists: indicating to a speaker the unknown verbal communication. 
As disclosed in the specification of the application, “a majority of the audience may not understand a particular term or concept … an individual may choose to wait until the end of the presentation or meeting to ask for clarification or additional information related to an unknown term or concept” (Specification, Paragraphs [0018] & [0019]). The instances in the specification as noted are well-known during a presentation.
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the well-known communication method into SHENOY in order to manage an unknown word.

Regarding claims 9, 15 & 20, SHENOY does not teaches the steps of determining that a threshold number of users selected the same word from their respective potential unknown lists; and in response to determining that the threshold number of users selected the same word from their respective potential unknown word lists: indicating to a speaker the unknown verbal communication.
As disclosed in the specification of the application, “a majority of the audience may not understand a particular term or concept … an individual may choose to wait until the end of the presentation or meeting to ask for clarification or additional information related to an unknown term or concept” (Specification, Paragraphs [0018] & [0019]). The instances in the specification as noted are well-known during a presentation.
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the well-known communication method into SHENOY in order to manage an unknown word.

Regarding claims 10 & 16, SHENOY does not explicitly teach the steps of determining that a threshold number of users selected the same unknown word from the shared user space; and streaming, in response to determining that the threshold number of users selected the same unknown word from the shared user space, additional information associated with the same unknown word to the shared user space.
As disclosed in the specification of the application, “a majority of the audience may not understand a particular term or concept … an individual may choose to wait until the end of the presentation or meeting to ask for clarification or additional information related to an unknown term or concept” (Specification, Paragraphs [0018] & [0019]). The instances in the specification as noted are well-known during a presentation.
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the well-known communication method into SHENOY in order to manage an unknown word.

Regarding claim 11, SHENOY does not explicitly teach the steps of sending, in response to determining that the threshold number of users selected the same unknown word from the shared user space, a notification to a speaker; determining that the speaker did not provide additional information with respect to the same unknown word after sending the notification to the speaker; and preventing any presentation materials from advancing until additional information with respect to the same unknown word is detected from the speaker. 
As disclosed in the specification of the application, “an individual may choose to interrupt the speaker to explain an unknown term or concept…  interrupting the speaker can disrupt the flow of the presentation or meeting… a majority of the audience may not understand a particular term or concept … an individual may choose to wait until the end of the presentation or meeting to ask for clarification or additional information related to an unknown term or concept” (Specification, Paragraphs [0018] & [0019]). The instances in the specification as noted are well-known during a presentation.
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the well-known communication method into SHENOY in order to manage an unknown word.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        August 5, 2022